DETAILED ACTION
Status of Claims
Claim 1 is currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Amendments
It is noted that the 04/29/2022 claims do not contain any claim amendments over the 11/19/2021 claims.  Therefore, the subject of this Office action is the 11/19/2021 claims, which appear in the 08/11/2022 pre-grant publication, US 2022/0249365 A1.

Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory double patenting over claims 1-8, 11-13 and 19-20 of U.S. Patent 9,980,850 B2 to Baillie et al., hereinafter “‘850 Patent,” matured from copending Application No. 15/720,845.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims a controlled release drug delivery system in the form of a pellet that is a bioerodible and has an elongated form with a first region comprising an inner core having a length, a surface along the length, a first end, and an opposing second end, and a second region comprising an outer shell enclosing the surface of the inner core along its length but not the first end or the second end, such that the inner core has exposed surface area at the first and second ends, and an active agent present in the core, wherein the active agent may be a bioactive agent, e.g., a hormone such as hydroxyprogesterone.  The scope of the ‘850 Patent is directed to a device for delivering a contraceptive agent, which is encompassed by the instant claims.
Thus, claims 1-8, 11-13 and 19-20 of the ‘850 Patent anticipate claim 1.
Claim 1 is rejected on the ground of nonstatutory double patenting over claims 1-41 of U.S. Patent 11,185,496 B2 to Baillie et al., hereinafter “‘496 Patent,” matured from copending Application No. 16/259,811.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims a controlled release drug delivery system in the form of a pellet that is a bioerodible and has an elongated form with a first region comprising an inner core having a length, a surface along the length, a first end, and an opposing second end, and a second region comprising an outer shell enclosing the surface of the inner core along its length but not the first end or the second end, such that the inner core has exposed surface area at the first and second ends, and an active agent present in the core, wherein the active agent may be a bioactive agent, e.g., a hormone such as hydroxyprogesterone.  The scope of the ‘496 Patent is directed to a device for delivering a contraceptive agent, which is encompassed by the instant claims.
Thus, claims 1-41 of the ‘496 Patent anticipate claim 1.

Conclusion
Claim 1 is rejected.  No claims are allowed.  US 2011/0086083 A1 by Biggs is noted as a reference of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611